
	
		I
		112th CONGRESS
		2d Session
		H. R. 6442
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2012
			Mr. Pompeo introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XX of the Social Security Act to repeal
		  the program of block grants to States for social services, and for other
		  purposes.
	
	
		1.Repeal of the program of
			 block grants to States for social services
			(a)RepealsSections 2001 through 2007 of the Social
			 Security Act (42 U.S.C. 1397–1397f) are repealed.
			(b)Conforming
			 amendments
				(1)Section 404(d) of
			 the Social Security Act (42 U.S.C. 604(d)) is amended—
					(A)in paragraph (1),
			 by striking any or all of the following provisions of law: and
			 all that follows through The and inserting
			 the;
					(B)in paragraph
			 (3)—
						(i)by striking
			 rules and all that follows through
			 any amount and inserting rules.—Any
			 amount;
						(ii)by striking
			 a provision of law specified in paragraph (1) and inserting
			 the Child Care and Development Block Grant Act of 1990;
			 and
						(iii)by striking
			 subparagraph (B); and
						(C)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2).
					(2)Section 422(b) of
			 the Social Security Act (42 U.S.C. 622(b)) is amended—
					(A)in paragraph
			 (1)(A)—
						(i)by
			 striking administers or supervises and inserting
			 administered or supervised; and
						(ii)by
			 striking subtitle 1 of title XX and inserting subtitle A
			 of title XX (as in effect before the repeal of such subtitle);
			 and
						(B)in paragraph (2),
			 by striking under subtitle 1 of title XX,.
					(3)Section 471(a) of
			 the Social Security Act (42 U.S.C. 671(a)) is amended—
					(A)in paragraph (4),
			 by striking , under subtitle 1 of title XX of this Act,;
			 and
					(B)in paragraph (8),
			 by striking XIX, or XX and inserting or
			 XIX.
					(4)Section 472(h)(1)
			 of the Social Security Act (42 U.S.C. 672(h)(1)) is amended by striking the 2nd
			 sentence.
				(5)Section 473(b) of
			 the Social Security Act (42 U.S.C. 673(b)) is amended—
					(A)in paragraph (1),
			 by striking (3) and inserting (2);
					(B)in paragraph (4),
			 by striking paragraphs (1) and (2) and inserting
			 paragraph (1); and
					(C)by striking
			 paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and
			 (3), respectively.
					(6)Section 504(b)(6)
			 of the Social Security Act (42 U.S.C. 704(b)(6)) is amended in each of
			 subparagraphs (A) and (B) by striking XIX, or XX and inserting
			 or XIX.
				(7)Section 1101(a)(1)
			 of the Social Security Act (42 U.S.C. 1301(a)(1)) is amended by striking the
			 penultimate sentence.
				(8)Section 1128(h) of
			 the Social Security Act (42 U.S.C. 1320a–7(h)) is amended—
					(A)by adding
			 or at the end of paragraph (2); and
					(B)by striking
			 paragraph (3) and redesignating paragraph (4) as paragraph (3).
					(9)Section 1128A(i)(1) of the Social Security
			 Act (42 U.S.C. 1320a–7a(i)(1)) is amended by striking or subtitle 1 of
			 title XX.
				(10)Section
			 1132(a)(1) of the Social Security Act (42 U.S.C. 1320b–2(a)(1)) is amended by
			 striking XIX, or XX and inserting or XIX.
				(11)Section
			 1902(e)(13)(F)(iii) of the Social Security Act (42 U.S.C. 1396a(e)(13)(F)(iii))
			 is amended—
					(A)by striking
			 Exclusions and inserting
			 Exclusion; and
					(B)by striking
			 an agency that determines eligibility for a program established under
			 the Social Services Block Grant established under title XX or.
					(12)The headings for
			 title XX and subtitle A of title XX of the Social Security Act are each amended
			 by striking Block grants to
			 states for social services and inserting
			 Health Professions
			 Demonstrations and Environmental Health Condition
			 Detection.
				(13)Section
			 16(k)(5)(B)(i) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2025(k)(5)(B)(i)) is amended by striking , or title XX,.
				(14)Section 402(b)(3)
			 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996
			 (8 U.S.C. 1612(b)(3)) is amended by striking subparagraph (B) and redesignating
			 subparagraph (C) as subparagraph (B).
				(15)Section 245A(h)(4)(I) of the Immigration
			 Reform and Control Act of 1986 (8 U.S.C. 1255a(h)(4)(I)) is amended by striking
			 , XVI, and XX and inserting and XVI.
				(16)Section 17 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1766) is
			 amended—
					(A)in subsection
			 (a)(2)—
						(i)in
			 subparagraph (B)—
							(I)by striking
			 — and all that follows through (i);
							(II)by striking
			 or at the end of clause (i); and
							(III)by striking
			 clause (ii); and
							(ii)in
			 subparagraph (D)(ii), by striking or title XX; and
						(B)in subsection
			 (o)(2)(B)—
						(i)by
			 striking or title XX each place it appears; and
						(ii)by
			 striking or XX.
						(17)Section 201(b) of
			 the Indian Child Welfare Act of 1978 (25 U.S.C. 1931(b)) is amended by striking
			 titles IV–B and XX and inserting part B of title
			 IV.
				(18)Section
			 3803(c)(2)(C) of title 31, United States Code, is amended by striking clause
			 (vi) and redesignating clauses (vii) through (xvi) as clauses (vi) through
			 (xv), respectively.
				(19)Section
			 14502(d)(3) of title 40, United States Code, is amended—
					(A)by striking
			 and title XX; and
					(B)by striking
			 , 1397 et seq..
					(20)Section
			 2006(a)(15) of the Public Health Service Act (42 U.S.C. 300z–5(a)(15)) is
			 amended by striking and title XX of the Social Security
			 Act.
				(21)Section 203(b)(3)
			 of the Older Americans Act of 1965 (42 U.S.C. 3013(b)(3)) is amended by
			 striking XIX, and XX and inserting and XIX.
				(22)Section 213 of
			 the Older Americans Act of 1965 (42 U.S.C. 3020d) is amended by striking
			 or title XX.
				(23)Section 306(d) of
			 the Older Americans Act of 1965 (42 U.S.C. 3026(d)) is amended in each of
			 paragraphs (1) and (2) by striking titles XIX and XX and
			 inserting title XIX.
				(24)Section 2605 of
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624) is amended
			 in each of subsections (b)(4) and (j) by striking under title XX of the
			 Social Security Act,.
				(25)Section 602 of
			 the Child Development Associate Scholarship Assistance Act of 1985 (42 U.S.C.
			 10901) is repealed.
				(26)Section 3(d)(1)
			 of the Assisted Suicide Funding Restriction Act of 1997 (42 U.S.C. 14402(d)(1))
			 is amended by striking subparagraph (C) and redesignating subparagraphs (D)
			 through (K) as subparagraphs (C) through (J), respectively.
				(c)Effective
			 dateThe repeals and amendments made by this section shall take
			 effect 60 days after the date of the enactment of this Act.
			
